Title: To Benjamin Franklin from Benjamin Vaughan, 25 February 1783
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,London, Feby 25, 1783.
The return of Mr White enables me to send you some of the articles you asked of me to procure. You will find the list inclosed, and in my next I will try to send you a bill of my disbursements, both now & formerly.— Mr Franklin’s glasses will be forwarded by Mr Storer, or earlier, if an opportunity offers. They would have gone now by Mr White, had I received a longer notice of his intentions of returning to Paris.

You now see verified all that I said about binding down England to so hard a peace. It has put many good people into ill humor, and it has given a thousand pretexts to the bad people among us. But the overthrow of parties, is nothing to the overthrow of systems relative to English commerce, which was intended to be placed on a footing that would have been an example to all mankind, and probably have restored England to her pinnacle again. America I am sure we should have had as much of, as could be expected, upon the proposed systems of liberality. But However the ministry shall finally arrange itself, I cannot but hope on all hands, that we shall be more or less cured of our fighting & monopolizing notions, and look to an American’s friendship.— The boldness of my friend’s conduct therefore has done infinite service to men’s minds, as his conversation has done to the royal mind.— You will take pleasure in hearing that he talked of making England a free port, for which he said we were fitted by nature, capital, love of enterprize, marine, connections, & position between the old & new world & the north & south of Europe; and that those who were best circumstanced for trade, could not but be gainers by having trade open. Indeed I may now say to you with courage, that I have scarcely seen or heard any thing of what has passed already, or was meant to take place hereafter, that I do not approve and applaud, as conducted upon grand principles. In short, I think that at last England will mend, not her parties indeed, but the proceedings of those who remain in office, whoever they may be.
The public are not yet instructed in the system of their peace; but pains are taking for this purpose by a respectable friend of yours. And more too will be said in the house. But the ministry were confounded, all but one or two men, at the junction of parties against them; for had the crisis of the peace been missed for an attack, opposition as politicians knew that no other would offer, and the ministry would become fixed & even popular.— I do not however find that the man of the people has gained much in the public estimation, for his union with Lord North, or his conduct about the peace.
To you I need not point out any of the absurdities of the public proceedings; but you will now see who has been your friend, and upon what principles; for he might have made closer terms with you, had he thought either the measure or manner wise.— I am much satisfied at having heard him say, that he repented of nothing of all that he had done, that he would do it all over again, and that he sees that he alone had the resolution to go through it— God be praised that it is done, & that no one asks to have it undone.
They are hurt here to think of your apprehensions about coming to London, which reflect on those of your friends who have been in power, and suppose them wanting in manliness & every thing else.— I am preparing your apartments, and would not make over my guests to the first man in the world. And I say that you are coming likewise, and that you are coming to honor one who of all others upon earth will most taste it.— Nothing can be more snug than the place where we live. Your son & you will both have your apartments, and a range of three sitting rooms besides to yourselves, besides the one we have for the family. Music will be going forwards in the house, and the child we have got is too well educated & tempered to spoil it by its cries. As to our company, it will be your own; and my wife bids me add, that she is prepared to love you as much as I do.
Before I close, I have the favor to ask you of a single short letter in behalf of Mr Joshua Grigby Junr:, Mr Bird’s cousin; who though of a good family, county connections, with £500 per annum of his own, & eldest son to parents who have £2000 per annm, is going out to settle in America. His spirit I dare say will strike you, and I think he demands it of us to render his first entrance into the country easy. He seems to have good sense, and has certainly a good character and is a gentleman & one who has seen much of considerable company; but in the midst of it all, he can be struck with a country life & simple manners.— A second, but single letter, I have to request in favor of Mr John Darby, a relation of my own, & of the Admiral of that name. He still remains in a very capital business, but I have little doubt that he will prolong the visit he is going to make to America into a final settlement, as his manners very much lead him to a natural country life. He is an Irishman, and has very wide connections in the North of Ireland. He is honorable, and much beloved by his family & friends, of whom he has an infinite number in all quarters. You have seen him at our house upon a Sunday evening, when my father went to Jamaica, with Mrs Knowles, Dr: Caulder, & others, and were very merry with him.— These two letters, I beg to have as soon as possible, or at least Mr Grigby’s.

I am doubtful whether Johnson will have prepared the things I gave orders for, & procured your philosophical books; but I shall be very angry, if he does not, which I hope will excuse me to you.
Your friends are all well. Will you believe the power of party, when I tell you that Jack Lee execrates the peace, and talks of our fine fleet &c &c? You do not wonder at his former opposition, after hearing this, or think the worse of my friend for not having had his friendship.
With my perpetual & affectionate regards to your son, I am my dearest sir, Yours ever most devotedly, gratefully, & affectionately,
Benjn: Vaughan

I shall write your son the first opportunity I learn of.
Some of Johnson’s things are arrived. The debates are sewn together out of news-papers by some gazzeteer, in the pamphlet you have sent you.
Some people say in London, that you are now abusing England as much as during the war. I tell them that if you do abuse, it is I believe more as a philosopher & speculator, than as a politician: At least that this was your turn when I saw you.

